DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on May 16, 2022 is acceptable.
Allowable Subject Matter
Claims 1, 3-6, 9, 11-14 and 16 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 3-6, 9, 11-14 and 16 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “performing a roughening treatment on edge regions of the two opposite surfaces of the base substrate and a side surface of the base substrate connecting the edge regions of the two opposite surfaces, to form a plurality of roughened regions spaced apart from each other, and a surface of each roughened region carries negative charges; and forming, at the plurality of roughened regions, a plurality of metal wirings each connecting a signal input terminal of the display unit and a signal output terminal of the driving circuit, the plurality of roughened regions is in a one-to-one correspondence to the plurality of metal wirings; wherein the forming, at the plurality of roughened regions, the plurality of metal wirings comprises: oxidizing the plurality of roughened regions to form an oxide layer at the plurality of roughened regions; Page 2 of 12Application No. 17/040,510Application Filing Date: September 22, 2020Docket No. BOE20355PCTUSimmersing the oxide layer in a solvent containing metal ions, to deposit the metal ions at the plurality of roughened regions to form a transition pattern; and forming an electroplating layer by an electroplating process on the transition pattern serving as an electroplating seed layer, wherein the electroplating layer and the transition pattern together form the plurality of metal wirings” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271. The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        May 31, 2022